IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                February 20, 2008
                                No. 07-50354
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

RAFAEL MONDRAGON GARCIA

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 1:06-CR-268-2


Before KING, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
      Rafael Mondragon Garcia appeals from his conviction by guilty plea of
distribution of methamphetamine. He contends that the district court erred by
failing to adjust his offense level downward for acceptance of responsibility and
pursuant to the safety-valve provision of the Sentencing Guidelines and that he
received ineffective assistance of counsel at sentencing. The Government argues
that Mondragon Garcia waived his right to appeal his guidelines sentencing
issues.

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-50354

      The Government is correct. Mondragon Garcia knowingly and voluntarily
waived his appeal of the guidelines sentencing issues he seeks to raise on appeal.
See United States v. Robinson, 187 F.3d 516, 518 & n.2 (5th Cir. 1999); United
States v. Melancon, 972 F.2d 566, 567-68 (5th Cir. 1992).          The record is
insufficiently developed for this court to determine Mondragon Garcia’s
contention that he received ineffective assistance of counsel; we therefore do not
consider that contention. See Massaro v. United States, 538 U.S. 500, 504-05
(2003).
      AFFIRMED.




                                        2